The State of TexasAppellee/s




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                         December 10, 2014

                                        No. 04-14-00370-CR

                                     Andres Ramon JUAREZ,
                                            Appellant

                                                  v.

                                    THE STATE OF TEXAS,
                                          Appellee

                   From the 175th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013CR0937B
                          Honorable Mary D. Roman, Judge Presiding


                                           ORDER
         On November 10, 2014, appellant’s court-appointed attorney filed a brief pursuant to
Anders v. California, 368 U.S. 738 (1967), in which he asserts there are no meritorious issues to
raise on appeal. Counsel has informed the appellant of his right to file his own brief and obtain a
copy of the record. Nichols v. State, 954 S.W.2d 83, 85 (Tex. App.—San Antonio 1997, no
pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.). Counsel
provided appellant with an “Appellant’s Motion for Pro Se Access to the Appellate Record.” On
November 13, 2014, the State filed a letter waiving its right to file an appellee’s brief unless the
appellant files a pro se brief. On December 2, 2014, the Bexar County District Clerk filed a
letter in this court stating a copy of the record was sent to appellant.

       If the appellant desires to file a pro se brief, he must do so no later than January 23, 2015.
See Bruns, 924 S.W.2d at 177 n.1. If the appellant files a pro se brief, the State may file a
responsive brief no later than thirty days after the date the appellant’s pro se brief is filed in this
court. It is further ORDERED that the motion to withdraw, filed by appellant’s counsel, is
HELD IN ABEYANCE pending further order of the court.

       We further ORDER the clerk of this court to serve a copy of this order on appellant,
appellant’s counsel, the attorney for the State, and the clerk of the trial court.
                                              _________________________________
                                              Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of December, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court